Citation Nr: 0623515	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus in 
each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from July 1967 to 
January 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota that denied separate 10 percent 
tinnitus disability ratings for each ear.


FINDING OF FACT

The appellant is service-connected for tinnitus and he has 
been assigned a 10 percent evaluation for that disability; 
ten percent is the maximum rating authorized under Diagnostic 
Code 6260.


CONCLUSION OF LAW

Entitlement to separate compensable ratings for tinnitus in 
each ear is not warranted; such a claim is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.25, 4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation rather than on consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the appellant is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
appellant's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
notice or assistance by VA are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Furthermore, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

The Merits of the Claim

The appellant contends that the rating assigned for his 
service-connected tinnitus is incorrect and that a separate 
rating of 10 percent for each ear should be assigned.  The 
appellant's tinnitus is currently rated 10 percent disabling 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Diagnostic 
Code 6260 provides a maximum 10 percent rating for tinnitus.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limit a veteran to 
a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

Thus, 10 percent is the maximum rating available for tinnitus 
whether it is unilateral or bilateral.  Therefore, the 
assignment of separate compensable evaluations for each ear 
is not permissible.  The appellant's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, and 
as the disposition of this claim is based on the law and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

The assignment of separate 10 percent ratings for tinnitus in 
each ear is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


